IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-170-CR


RICHARD EUGENE BISHOP,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL

DISTRICT


NO. CR90-0482-B, HONORABLE ROYAL HART, JUDGE
 



PER CURIAM
	A jury found appellant guilty of aggravated robbery.  Tex. Penal Code Ann.
§ 29.03 (Supp. 1992).  The district court assessed punishment, enhanced by a previous felony
conviction, at imprisonment for seventy-five years.
	Appellant represents himself, having knowingly and voluntarily waived counsel on
appeal.  Following three extension of time for filing granted by this Court on appellant's motion,
appellant's brief was due to be filed on March 27, 1992.  No brief has been filed, and all efforts
by the Clerk of this Court to contact appellant have been unsuccessful.  Notices sent to appellant's
address in the Institutional Division, Texas Department of Justice, have been returned with the
written notation that appellant was bench warranted to another state.  A notice sent to appellant's
last known address, the Orange County Jail in Orlando, Florida, was returned with the notation
"not here."    
	From his failure to file a brief and his failure to keep this Court informed of his
proper address, we infer that appellant no longer desires to prosecute the appeal.  He has certainly
failed to make the necessary arrangements for filing a brief.  We will, therefore, consider the
appeal without briefs.  Tex. R. App. P. 74(l).
	We have examined the record and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgment of conviction is affirmed.

[Before Justices Powers, Jones and Kidd]
Affirmed
Filed:   August 26, 1992
[Do Not Publish]